IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 March 13, 2009
                               No. 08-20215
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

RONALD X GORDON

                                           Plaintiff-Appellant

v.

TEXAS SUPREME COURT; BLAKE HAWTHORNE; ANNA MARIE MADISON

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:08-CV-305


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Ronald X. Gordon has filed a motion for leave to proceed in forma pauperis
(IFP) on appeal from the district court’s judgment dismissing his civil rights
complaint against the Texas Supreme Court, the Clerk of Court for the Texas
Supreme Court, Blake Hawthorne, Massachusetts resident Anna Madison, and
Donald Allen, in which he sought relief related to the allegedly fraudulent
conveyance of his homestead property more than a decade ago. Gordon also has



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-20215

filed motions for emergency relief, for sanctions against Madison, and for the
court to take judicial notice of facts. By moving for leave to proceed IFP, Gordon
is challenging the district court’s certification that his appeal was not taken in
good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Instead of addressing the district court’s reasons for dismissing his claims
against the defendants and for denying him leave to proceed IFP in his brief,
Gordon merely reasserts what he contends is the factual basis for his claims
against Madison, Hawthorne, and the Texas Supreme Court. Although he
addresses the district court’s reasons in his reply brief, this court does not
consider arguments raised for the first time in a reply brief. See United States
v. Jackson, 426 F.3d 301, 304 n.2 (5th Cir. 2005) (“Arguments raised for the first
time in a reply brief, even by pro se litigants . . . are waived.”). Regardless,
Gordon has failed to identify any nonfrivolous ground for appeal with respect to
his claims against Madison, Hawthorne, and the Texas Supreme Court. In
failing to mention his claims against Allen, Gordon has abandoned those claims.
See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1983); Brinkmann v. Dallas
County Sheriff Abner, 813 F.3d 744, 748 (5th Cir. 1987).
      Accordingly, his motion to proceed IFP is denied, and his appeal is
dismissed as frivolous. See 5 TH C IR. R. 42.2; Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983). Gordon’s motions for emergency relief, sanctions, and judicial
notice are also denied.
      Further, we note that we have denied Gordon leave to proceed IFP twice
before in cases relating to the same subject matter presented here.           We
previously have warned Gordon that filing future repetitive, frivolous, or abusive
motions or appeals would invite the imposition of sanctions, including monetary
penalties and limits on his access to federal court. Accordingly, Gordon is
BARRED from filing any pro se, in forma pauperis, motion or appeal in this
court pertaining to the subject matter of the instant action without the prior
written permission of an active judge of this court. The clerk of this court is

                                        2
                                No. 08-20215

directed to return to Gordon, unfiled, any attempted submission that is not in
compliance with this bar.
      IFP DENIED; MOTIONS DENIED; APPEAL DISMISSED; SANCTION
IMPOSED.




                                      3